OPINION OF THE COURT — by the
Hon. JOHN BLACK.
This is a summary proceeding under the 9th section of the act con-' cerning counsellors and attorneys at law, Rev. Code, p. 246, against the defendants, for failing, as attorneys at law, to pay over monies by them collected. for plaintiff, on a demand in hisTavor against Williams, Morton, et. al.
It appears from the agreed statement of facts, that the deFts., Messrs. Whiling and Lewis, compromised the above mentioned claim of the plaintiff, on Williams, Morton, &c., entrusted to them for collection as attorneys at law, and received from Morton six hundred dollars in full of the demand, and executed a receipt to him, discharging him from all further liability, the amount due to the plaintiff being considerably more and that this was done without any express authority from the plaintiff.
This being a summary remedy, given by statute, cannot he extended beyond the express letter. ' We are clearly of opinion that an attorney cannot be charged in this mode of proceeding, for any misfeasance. And if the plaintiff has any ground of complaint, for an injury sustained by the compromise, he must resort to his action on the case. The. defendants having received the sum of six hundred dollars, the court below decided correctly, in rendering judgment against-them,deducting from that sum, the usual fees for collection.
The judgment must therefore be affirmed, with ten per cent damages.
Judge Child concurred.